                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION




UNITED STATES OF AMERICA,                    *
                                             *


        Plaintiff,                           *
                                             ★


                V.                           *                CV 118-055
                                             ★


MAGNOLIA VALLEY PLANTATION, LLC;             *
MAGNOLIA VALLEY, LLC; and                    *
                                             *
MAGNOLIA HILLS, LLC,

        Defendants.



                                      ORDER




        Before the Court is Plaintiff's motion for relief from Local Rule

83.4(c) (Doc. 4) and Plaintiff's motion to enter the Consent Decree (Doc.

5).   The Court GRANTS both motions.             (Docs. 4, 5.)

        Under    Local     Rule   83.4(c),   Rachael    Amy   Kamons,   counsel   for

Plaintiff, shall be relieved from being a member of the Southern District

of Georgia's bar.         The Court DIRECTS the Clerk to make the appropriate
notations to the record.


        By signing the Consent Decree (Doc. 3-1), the Court APPROVES and

ADOPTS it as          a   final judgment.        Although the    Court will retain

jurisdiction for the duration of the Consent Decree to enforce or modify
its terms and resolve disputes arising under it, the Court DIRECTS the

Clerk to ADMINISTRATIVELY CLOSE this case.

        ORDER ENTERED at Augusta, Georgia, this                    day of November,

2018.




                                         J. RAN               CHJ^F JUDGE
                                         UNIT          'ES DISTRICT JUDGE
                                         SOUTHE       DISTRICT OF GEORGIA
             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


UNITED STATES OF AMERICA,

          Plaintiff


     V.

                                             Case No. 1:18-CV-00055-JRH-BKE
MAGNOLIA VALLEY PLANTATION,LLC,
MAGNOLIA VALLEY,LLC,AND
MAGNOLIA HILLS, LLC,

          Defendants.


                              CONSENT DECREE
                              TABLE OF CONTENTS



I.      JURISDICTION AND VENUE                       3

II.     APPLICABILITY                                4

III.    DEFINITIONS                                  5

IV.     PAYMENT REQUIREMENTS                         12

V.      CIVIL PENALTY                                13

VI.     COMPLIANCE REQUIREMENTS                      14

VII.    REPORTING REQUIREMENTS                       28

VIII.   STIPULATED PENALTIES                         31

IX.     FORCE MAJEURE                                37

X.      DISPUTE RESOLUTION                           39

XI.     INFORMATION COLLECTION AND RETENTION         42

XII.    EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS   44

XIII.   COSTS                                        45

XIV.    NOTICES                                      46

XV.     EFFECTIVE DATE                               47

XVI.    RETENTION OF JURISDICTION                    47

XVII. MODIFICATION                                   47

XVIII. TERMINATION                                   48

XIX.    PUBLIC PARTICIPATION                         48

XX.     SIGNATORIES/SERVICE                          49

XXI.    INTEGRATION                                  49

XXII. FINAL JUDGMENT                                 50

XXIII. APPENDICES                                    50
        WHEREAS,Plaintiff United States of America, on behalf ofthe United States

Environmental Protection Agency ("EPA"), has filed a Complaint in this action concurrently

with this Consent Decree, alleging that Defendants violated Section 301 of the Clean Water Act

("CWA"),33 U.S.C. § 1311, and terms and conditions of applicable General Permits' issued by

the State of Georgia pursuant to Section 402 ofthe CWA,33 U.S.C. § 1342, and seeking

injunctive relief and civil penalties pursuant to Sections 309(b) and (d)of the CWA,33 U.S.C.

§§ 1319(b) and (d).

         WHEREAS,the allegations in the Complaint concern Defendants' activities at a

residential development site covering the Magnolia Valley Plantation and Magnolia Hills (a/k/a

Magnolia Valley) developments, located off of William Few Parkway, at approximately 33.549°

N latitude by 82.205° W longitude, in Evans, Columbia County, Georgia, and as described in

Appendix A (hereafter, the "Site").

         WHEREAS,the EPA is charged with the statutory duty of enforcing the CWA pursuant

to 33 U.S.C. § 1251 etseq. and the regulations promulgated pursuant thereto.

         WHEREAS,each of Defendants Magnolia Valley Plantation, Magnolia Valley and

Magnolia Hills is a limited liability company organized and existing under the laws of the State

of Georgia with a principal place of business located in Evans, Georgia.




^ Plaintiff alleges that Defendants were in violation of the Authorization to Discharge under the National Pollutant
Discharge Elimination System Storm Water Discharges Associated with Construction Activity for Common
Developments(Permit No. GAR100003),effective August 1, 2008("2008 General Permit")and the reissued
Authorization to Discharge under the National Pollutant Discharge Elimination System Storm Water Discharges
Associated with Construction Activity for Common Developments(Permit No. GAR 100003), effective September
24, 2013("2013 General Permit")(together,"General Pennits").
        WHEREAS,Aaron W. Sullivan, Jr.(hereafter "Sullivan"), a signatory to this Consent

Decree, is the president, managing member, owner, operator, and/or general contractor of

Defendants Magnolia Valley Plantation, Magnolia Valley and Magnolia Hills.

        WHEREAS,the Complaint alleges that at all relevant times, one or more of the

Defendants owned, operated, or otherwise controlled the Site and/or otherwise financed or

controlled all activities relevant to the Complaint that occurred on the Site.

        WHEREAS,GEPD issued General Permit No. GARl00003("Authorization to

Discharge Under The National Pollutant Discharge Elimination System Storm Water Discharges

Associated With Construction Activity For Common Developments") on August 1,2008

(hereafter, the "2008 General Permit"). The 2008 General Permit had an expiration date of July

31, 2013; however, pursuant to General Permit Part V.B.(Continuation of the Expired General

Permit), the permit continued "in full force and effect" until a new permit took effect.

        WHEREAS,GEPD re-issued General Permit No. GAR 100003 on September 24, 2013

(hereafter, the "2013 General Permit"). The 2013 General Permit is set to expire on July 31,

2018.


        WHEREAS,on February 14,2011, Defendants submitted a notice of intent("NOI")for

coverage under the 2003 General Permit for the Magnolia Hills development, which includes the

southeastern portion ofthe Site (hereafter "February 2011 Magnolia Hills NOI").

        WHEREAS,on September 29, 2011, Defendants submitted a notice of intent for

coverage under the 2008 General Permit for the Magnolia Plantation development(hereafter

"September 2011 Magnolia Valley Plantation NOI"), which includes the northern and

southwestern portions ofthe Site.
       WHEREAS,on December 23, 2013, Defendants submitted a notice of intent for coverage

under the reissued 2013 General Permit for the Magnolia Valley (f/k/a Magnolia Hills)

development(hereafter "December 2013 Magnolia Hills NOI").

       WHEREAS,on December 23,2013, Defendants submitted a notice of intent for coverage

under the reissued 2013 General Permit for the Magnolia Plantation development(a/k/a

Magnolia Valley Plantation)(hereafter "December 2013 Magnolia Valley Plantation NOI").

        WHEREAS,Defendants do not admit any liability to the United States arising out of the

transactions or occurrences alleged in the Complaint.

        WHEREAS,Defendants have sold portions ofthe Site.

        WHEREAS,although Defendants have not yet filed Notices of Termination ("NOTs")

for all portions of the Site, Defendants have ceased, and do not intend to resume. Construction

Activity (as defined herein) on all portions of the Site.

        WHEREAS,the Parties recognize, and the Court by entering this Consent Decree finds,

that this Consent Decree has been negotiated by the Parties in good faith and will avoid litigation

between the Parties and that this Consent Decree is fair, reasonable, and in the public interest.

       NOW,THEREFORE, before the taking of any testimony, without the adjudication or

admission of any issue offact or law except as provided in Section 1, and with the consent of the

Parties, IT IS HEREBY ADJUDGED,ORDERED,AND DECREED as follows:

                              I.      JURISDICTION AND VENUE


        1.     This Court has Jurisdiction over the subject matter ofthis action, pursuant to

28 U.S.C. §§ 1331, 1345, and 1355, and Section 309(b) of the Clean Water Act("CWA" or

"Act"), 33 U.S.C. § 1319(b), and over the Parties. Venue lies in this District pursuant to 33

U.S.C. § 1319(b), and 28 U.S.C. §§ 1391(b) and (c) and 1395(a), because Defendants Magnolia
Valley Plantation, Magnolia Valley and Magnolia Hills are incorporated and/or conduct business

in this District, because the violations occurred in this District, and because Sullivan resides

and/or conducts business in this District. For purposes ofthis Decree, or any action to enforce

this Decree, Magnolia Affiliates consent to the Court's jurisdiction over this Decree and any

such action and over Magnolia Affiliates, and they consent to venue in this Judicial district.

       2.      For purposes of this Consent Decree, Defendants agree that the Complaint states

claims upon which relief may be granted pursuant to Section 309 ofthe CWA.

                                     II.     APPLICABILITY


       3.      Parties Bound. The obligations of this Consent Decree apply to and are binding

upon the United States, and upon all Magnolia Affiliates. This Consent Decree shall not be

binding on any purchaser of real property who is not an entity otherwise covered by this Consent

Decree.


       4.      Responsibilitv for Acts of Others.

               a.      Magnolia Affiliates shall be responsible for compliance with Storm Water

                       Requirements at the Site and any Additional Site, except as set forth in

                       Subparagraph 4.b.

               b.      If the Site or any Additional Site (or portion thereof) is transferred to an

                       entity that is not a Magnolia Affiliate, Magnolia Affiliates shall no longer

                       be responsible for compliance with Storm Water Requirements and

                       therefore not subject to the stipulated penalties at the transferred site (or

                       portion thereof) except to the extent that Magnolia Affiliates remain

                       responsible under the Applicable Permit for the site (or portion thereof).

                       Magnolia Affiliates shall not be responsible for BMPs or Construction
                      Activity by Secondary Permittees nor subject to stipulated penalties for

                      Secondary Permittees' permit noncompliance.

               c.     In any action to enforce this Consent Decree, Magnolia Affiliates shall not

                      assert as a defense the failure by any officer, employee, agent, or

                      contractors to take any actions necessary to comply with the provisions of

                      this Consent Decree, unless Magnolia Affiliates establish that the failure

                      resulted from a Force Majeure event defined in Section IX.

       5.      Transfer of Ownership. No transfer ofownership or operation of any portion of

the Site, whether in compliance with the procedures ofthis Paragraph or otherwise, shall relieve

Magnolia Affiliates of their obligation to ensure that the terms ofthe Decree are implemented,

except as set forth in Subparagraph 4.b.

       6.      Magnolia Affiliates shall provide a copy of this Consent Decree to all officers,

employees, and agents whose duties might reasonably include compliance with any provision of

this Decree, as well as to any contractor retained to perform work required under this Consent

Decree. Magnolia Affiliates shall condition any such contract regarding the Site and/or any

Additional Site upon performance ofthe work in conformity with the terms ofthis Consent

Decree.


       7.      Magnolia Affiliates shall not alter their general corporate structure or enter into

agreements with third parties for the primary purpose of directly or indirectly circumventing the

requirements ofthis Consent Decree.

                                      III.   DEFINITIONS


       8.      Terms used in this Consent Decree that are defined in the CWA or in regulations

promulgated pursuant to the CWA shall have the meanings assigned to them in the CWA or such
regulations, unless otherwise provided in this Decree. Whenever the terms set forth below are

used in this Consent Decree, the following definitions shall apply:

       a.     "Act" or "Clean Water Act" shall mean the Federal Water Pollution Control Act,

               as amended, 33 U.S.C. §§ 1251-1387.

       b.     "Additional Site" shall mean any location other than the Site for which any

               Magnolia Affiliate has executed a contract (verbally or in writing) involving the

               Magnolia Affiliate's Construction Activity and/or any location for which one or

               more Magnolia Affiliate either has(1)operational control over construction plans

               and specifications, including the ability to make modifications to those plans and

               specifications; or(2) day-to day operational control of those activities at a project

               which are necessary to ensure compliance with the Storm Water Requirements for

               the site or other permit conditions {e.g., they are authorized to direct workers at a

               site to carry out activities required by the Storm Water Requirements or to comply

               with other Permit conditions) and at which there is or will be Construction

               Activity impacting at least one acre or which is otherwise subject to the National

               Pollutant Discharge Elimination System ("NPDES")storm water construction

               regulations set forth at 40 C.F.R. § 122.26(b)(14)(x) or 40 C.F.R. § 122.26(b)(15).

              "Additional Site" does not include the "Exempt Site," as defined below.

       c.     "Applicable Manual" shall mean the version ofthe Manual (as defined below)

               that is in effect at the time ofthe compliance activity, including but not limited to:

              (i)the 2016 Edition ofthe Manual, approved on November 19, 2015, and

               effective January 1, 2016; and (ii) any subsequent Manual edition published by

               the Georgia Soil and Water Conservation Committee or successor entity.
d.    "Applicable Permit(s)" shall mean (i) the 2008 General Permit(as defined below),

     (ii) the 2013 General Permit(as defined below), or (iii) any individual NPDES

      permit issued by EPA or an authorized governmental entity regarding storm water

      discharges associated with Construction Activities pursuant to 33 U.S.C. § 1342

      with which Magnolia Affiliates must comply. This term applies to any such

      permit in its current form or as it may be amended in the future.

;.   "Best Management Practices" or "BMPs" shall mean the same as the term is

     defined in the Applicable Permit. If the term is not defined in the permit, then

     "BMP" shall mean the same as the term is defined in 40 C.F.R. § 122.2 in its form

     as of the Effective Date or as it may be amended in the future. As ofthe Effective

     Date, that definition is "schedules of activities, prohibitions of practices,

     maintenance procedures, and other management practices to prevent or reduce the

     pollution of'waters of the United States.' BMPs also include treatment

     requirements, operating procedures, and practices to control ... site runoff,

     spillage or leaks, sludge or waste disposal, or drainage from raw material storage."

f.    "Calendar Quarter" shall mean the three(3) Month periods ending on March 31,

      June 30, September 30, and December 31.

g.    "Complaint" shall mean the complaint filed by the United States in this action.

h.    "Consent Decree" or "Decree" shall mean this Decree and all appendices attached

      hereto (listed in Section XXIII).

i.    "Construction Activity" means the disturbance of soils associated with clearing,

      grading, excavating, filling of land, or other similar activities which may result in

      soil erosion and which is subject to the National Pollutant Discharge Elimination
     System ("NPDES")storm water construction regulations set forth at 40 C.F.R.

     § 122.26(b)(14)(x)or40 C.F.R. § 122.26(b)(15).

j.   "Contractor(s)" shall mean any of the Magnolia Affiliates' consultants,

     contractors or sub-contractors at a Site or Additional Site, including any

     employees of the consultants, contractors or subcontractors working at a Site,

k.   "Corrective Action" shall mean any action taken to (1) repair, modify, or replace

     any storm water control used at a Site or Additional Site;(2)clean up and dispose

     of spills, releases or other deposits found on a Site; or(3)remedy a permit

     violation.


1.   The "County" shall mean Columbia County, Georgia.

m.   "Day" shall mean a calendar day unless expressly stated to be a business day. In

     computing any period of time under this Consent Decree, where the last day

     would fall on a Saturday, Sunday, or federal holiday, the period shall run until the

     close of business of the next business day.

n.   "Defendants" shall mean Magnolia Valley Plantation, LLC, Magnolia Valley,

     LLC,and Magnolia Hills, LLC.

o.   "Effective Date" shall have the definition provided in Section XV.

p.   "Escrow Account" shall have the meaning provided in Section IV.

q.   "Exempt Site" shall mean one parcel of real property and/or land (I) which is

     owned or operated in whole or in part by Mr. Sullivan in his personal capacity

     {i.e., not in his capacity as a member of any Magnolia Affiliates entity and not

     jointly with any Magnolia Affiliates entity) continuously either (i)from the

     Effective Date of this Consent Decree or (ii) from the date of purchase of the
     property or land, whichever occurs later, until termination ofthis Consent Decree;

     (2) which has or will have Construction Activity, subject to NPDES storm water

     regulations set forth at 40 C.F.R. § 122.26(b)(14)(x) or 40 C.F.R. § 122.26(b)(15),

     impacting no more than 10 acres in size;(3) which has or will have no more than

     two residential homes, not including non-dwelling outbuildings such as a bam or

     a garage, built thereon; and (4)for which Mr. Sullivan has complied with the

     obligation to notify EPA as set forth in Paragraph 30 of this Decree, if applicable.

     For purposes ofthis Consent Decree, there shall only be one Exempt Site, which

     shall be designated upon notification to the United States in accordance with

     Section XIV (Notices),

r.   "EPA" shall mean the United States Environmental Protection Agency and any of

     its successor departments or agencies,

s.   "GEPD" shall mean the State of Georgia Environmental Protection Division,

t.   "Independent Third Party Verifier" or "Verifier" shall mean a person or company

     which meets the qualifications set forth in Paragraph 21.

u.   "Magnolia Affiliates" shall mean Defendants, Sullivan, any current or future

     entity over which any Defendant and/or its successors or assigns has either(a)

     ownership and operational control or(b)day to day operational control over

     Construction Activity, and/or any current or future entity over which Sullivan has

     either(a) ownership and operational control or(b)day to day operational control

     over Construction Activity.

V.   "Manual" shall mean the Manual for Erosion and Sediment Control in Georgia, as

     prepared by the Georgia Soil and Water Conservation Commission.
w.    "Month" shall mean one(1)calendar month running from the numbered day to

      the same numbered day of the following calendar month, regardless of whether

      the particular month has 28, 29, 30 or 31 days. In the event a triggered event

      would occur on a day ofthe month which does not exist(for example, on

      February 30), then the event shall be due on the first day ofthe following month

      (for example, March 1).

X.    "Notice of Intent" or "NOI" shall mean a request for coverage under an

      Applicable Permit.

y.    "Notice of Termination" or"NOT" shall mean notification that coverage under an

      Applicable Permit is ready for termination,

z.    "NPDES" shall mean the National Pollutant Discharge Elimination System,

      created pursuant to the CWA,33 U.S.C. §§ 1251 etseq.

aa.   "Paragraph" shall mean a portion ofthis Decree identified by an Arabic numeral,

bb.   "Parties" shall mean the United States, Defendants, and Magnolia Affiliates,

cc.   "Responsive Action" shall mean an action taken or that is necessary to be taken to

      achieve or maintain compliance with Storm Water Requirements, including

      Corrective Actions.


dd.   "Section" shall mean a portion of this Decree identified by a Roman numeral,

ee.   "Site" shall mean the residential development site covering the Magnolia Valley

      Plantation and Magnolia Hills (a/k/a Magnolia Valley) developments, located off

      of William Few Parkway, at approximately 33.549 N latitude by 82.205 W

      longitude, in Evans, Columbia County, Georgia, and as described in Appendix A.

ff.   "State" shall mean the State of Georgia.



                                       10
gg.   "Storm Water Compliance Manager" shall mean a person or individual who is

      certified to perform inspections under the Applicable Permit and is retained by

      Magnolia Affiliates for any Additional Site to perform compliance inspections as

      required by the Permit and Section VI(Compliance Requirements)ofthis

      Consent Decree. This Decree does not require retention of a Storm Water

      Compliance Manager for the Site,

hh.   "Storm Water Requirements" shall mean the terms and conditions ofthis Decree,

      the applicable provisions of the CWA,applicable implementing regulations, the

      Applicable Permit, the laws and regulations that apply, interpret, or enforce the

      Applicable Permit, and the Applicable Manual, in their form as of the Effective

      Date or as any of the foregoing requirements may be amended in the future, for

      the Site and/or any Additional Site,

ii.   "SWPPP" shall mean a Storm Water Pollution Prevention Plan or other plan such

      as an Erosion, Sedimentation and Pollution Control Plan for controlling pollutants

      in storm water discharges from the Site or Additional Site that meets the

      requirements of Paragraph 16(SWPPP)and/or Paragraph 17(SWPPP Updates),

jj.   "United States" shall mean the United States of America, acting on behalf of

      EPA.


kk.   The "2003 General Permit" shall mean General Permit No. GARl00003,

      "Authorization to Discharge Under The National Pollutant Discharge Elimination

      System Storm Water Discharges Associated With Construction Activity For

      Common Developments" issued on August 13, 2003. The 2003 General Permit

      had an expiration date of July 31, 2008; however, pursuant to General Permit Part



                                       11
               V.B.(Continuation of the Expired General Permit), the permit continued "in full

               force and effect" until a new permit took effect.

       11.     The "2008 General Permit" shall mean General Permit No. GARl00003,

               "Authorization to Discharge Under The National Pollutant Discharge Elimination

               System Storm Water Discharges Associated With Construction Activity For

               Common Developments," which was reissued on August 1,2008. The 2008

               General Permit had an expiration date of July 31,2013; however, pursuant to

               General Permit Part V.B.(Continuation ofthe Expired General Permit), the

               permit continued "in full force and effect" until a new permit took effect.

       mm.     The "2013 General Permit" shall mean General Permit No. GAR 100003,

               "Authorization to Discharge Under The National Pollutant Discharge Elimination

               System Storm Water Discharges Associated With Construction Activity For

               Common Developments," which was reissued on September 23,2013. The 2013

               General Permit is set to expire on July 31, 2018.

                             IV.     PAYMENT REQUIREMENTS

       9.      Within 14 Days after lodging this Consent Decree, Magnolia Affiliates shall

establish an interest-bearing escrow account for the benefit of the United States (hereafter

"Escrow Account"). The Escrow Account shall provide that the funds placed therein are

specifically and irrevocably reserved for payment ofthe civil penalty set forth in Section V and

to purchase wetlands credits as set forth in Paragraph 23.

        10.    Magnolia Affiliates shall send notice of the establishment of the Escrow Account

(i) to the United States via email or regular mail in accordance with Section XIV; and (ii) to EPA

Region 4 in accordance with Section XIV. Such notice shall provide proof of account



                                                12
establishment and list the account information, and shall reference the civil action number and

DOJ case number 90-5-1-1-11410.

                                    V.     CIVIL PENALTY


       11.     Within 20 Days after lodging ofthis Consent Decree, Magnolia Affiliates shall

deposit the sum of $45,000 into the Escrow Account to be used to pay the civil penalty as

described in paragraph 13 below.

       12.     Within 30 Days after the Effective Date, Magnolia Affiliates shall pay from the

Escrow Account the civil penalty amount specified in the preceding paragraph, together with any

interest that has accrued in the Escrow Account.


       13.     Magnolia Affiliates shall pay the civil penalty due at pay.gov or via FedWire

Electronic Funds Transfer("EFT")to the U.S. Department of Justice account, in accordance with

instructions provided to Magnolia Affiliates by the Financial Litigation Unit("FLU")ofthe

United States Attorney's Office for the Southern District of Georgia after the Effective Date. The

payment instructions provided by the FLU will include a Consolidated Debt Collection System

("CDCS")number, which Magnolia Affiliates shall use to identify all payments required to be

made in accordance with this Consent Decree. The FLU will provide the payment instructions to:

                      Aaron W. Sullivan, Jr., P.O. Box 1550, Evans, OA 30809
                      Telephone:(706)830-1888; E-mail: aaronwsullivan@att.net

on behalf of Magnolia Affiliates. Magnolia Affiliates may change the individual to receive

payment instructions on their behalf by providing written notice of such change to the United

States and EPA in accordance with Section XIV (Notices).

       At the time of payment. Magnolia Affiliates shall send notice that payment has been

made:(i) to EPA via email at cinwd_acctsreceivable@epa.gov or via regular mail at EPA

Cincinnati Finance Office, 26 W. Martin Luther King Drive, Cincinnati, Ohio 45268;(ii) to the

                                                13
United States via email or regular mail in accordance with Section XIV; and (iii) to EPA Region

4 in accordance with Section XIV. Such notice shall state that the payment is for the civil penalty

owed pursuant to the Consent Decree in United States v. Magnolia Valley Plantation, LLC, et al.

and shall reference the civil action number, CDCS Number and DOJ case number 90-5-1-1-

11410.


         14.   Magnolia Affiliates shall not deduct any penalties paid under this Decree pursuant

to this Section or Section VIII (Stipulated Penalties) in calculating their federal income taxes.

                            VI.    COMPLIANCE REQUIREMENTS

         15.   Magnolia Affiliates shall comply with all applicable requirements ofthe Act,

regulations issued pursuant to the Act, and all practices, standards, and limits contained in all

Applicable Permits issued to Magnolia Affiliates.

         16.   SWPPP.


               a.      All SWPPPs and SWPPP amendments shall comply with all applicable

                       Storm Water Requirements.

               b.      Prior to Magnolia Affiliates undertaking any Construction Activity at an

                       Additional Site, Magnolia Affiliates shall prepare a Site-specific SWPPP

                       for the Additional Site, in accordance with and in compliance with the

                       applicable Storm Water Requirements.

               c.      Magnolia Affiliates shall modify the SWPPP as necessary under the

                       requirements ofthe applicable Storm Water Requirements. If at any time

                       the SWPPP is not in compliance. Magnolia Affiliates shall amend the

                       SWPPP as necessary to bring it into compliance. In addition. Magnolia




                                                 14
                      Affiliates shall ensure that the SWPPP for each Additional Site meets the

                      criteria set forth in the Applicable Permit.

       17.    SWPPP Updates. For each Additional Site, Magnolia Affiliates shall revise,

update and supplement the SWPPP used for that Additional Site:

              a.      If there is a change in design, construction method, operation or

                      maintenance at the Additional Site that has or may have an effect on the

                      discharge of pollutants to surface waters including wetlands;

              b.      In the event of a Repeated BMP Failure, in accordance with Paragraph 18

                    (BMPs), below; or

              c.      To record any changes to the BMPs that result from the inspections

                      required by Paragraph 20(Compliance Inspections), or as otherwise

                      identified.


              d.      The SWPPP,and any modifications thereto, shall be prepared by a Storm

                      Water Compliance Manager and signed in accordance with the

                      requirements of the applicable storm water regulations or Applicable

                      Permit. The SWPPP preparer shall certify on the SWPPP that it was

                      developed using the criteria set forth in the Applicable Permit.

       18.    BMPs.


              a.      Magnolia Affiliates shall implement all BMPs as required by the SWPPP

                      and the applicable Storm Water Requirements.

              b.      If Magnolia Affiliates identifies during a self-inspection required by the

                      Applicable Permit a missing, ineffective, or breached BMP for which

                      Magnolia Affiliates is responsible under the Applicable Permit, Magnolia


                                                15
            Affiliates shall (i) report the issue and any Responsive Actions in the

            applicable Quarterly Report in accordance with Section VII (Reporting

            Requirements);(ii) correct the missing, ineffective or breached BMP

            within the time required by and otherwise in accordance with the terms of

            the Applicable Permit and SWPPP, but no later than seven (7)Days after

            identification;(iii) install or modify all required additional or different

            BMPs in accordance with the terms ofthe Applicable Permit and SWPPP;

            and (iv) modify the SWPPP to reflect those changes in accordance with

            the terms ofthe Applicable Permit and SWPPP.

      c.    Magnolia Affiliates shall verify whether all identified correction and/or

            maintenance activities have been performed and,for each Additional Site,

            shall so indicate during the next inspection conducted pursuant to

            Paragraph 20(Compliance Inspections) by initialing the Site Inspection

            Form (Appendix B)on or near the corresponding entry.

19,   Designation of Storm Water Compliance Manager.

      a.    No later than five(5)Days after the Effective Date or fifteen (15)Days

            prior to Magnolia Affiliates' commencement of Construction Activity,

            whichever is later. Magnolia Affiliates shall submit in writing a notice to

            the United States identifying for each Additional Site one employee or

            Contractor who will serve as the Storm Water Compliance Manager to

            oversee Additional Site storm water compliance activities and perform

            compliance inspections as required by the Permit and Paragraph 20 below.

            The Storm Water Compliance Manager shall (i) have successfully



                                      16
     completed the appropriate certification course approved by the State Soil

     and Water Conservation Commission;(ii) have the authority and

     responsibility to manage all Additional Site activities necessary to meet

     the Storm Water Requirements at the Additional Site;(iii) have the

     authority to order any person to stop any work at the Additional Site when

     necessary to comply with the Storm Water Requirements;(iv) ensure that

     a SWPPP has been completed and complies with the Applicable Permit

     and the Storm Water Requirements prior to commencement of

     Construction Activity at the Additional Site;(v) have the authority and

     responsibility to certify and cause the Additional Site's SWPPP to be

     amended as necessary; and (vi) develop and submit to EPA the Quarterly

     Reports in accordance with Section VII (Reporting Requirements).

b.   The Storm Water Compliance Manager shall maintain his or her

     certification as current, pursuant to the applicable certification

     requirements.

c.   Magnolia Affiliates may retain the same person or individual to serve as

     Storm Water Compliance Manager for multiple Additional Sites.

d.   Magnolia Affiliates may change the Storm Water Compliance Manager

     for any Additional Site by providing EPA with written notice ofthe

     change pursuant to Section XIV and submitting evidence that the new

     person selected meets the criteria set forth in this Paragraph.

e.   Notice ofthe Storm Water Compliance Manager's Email Address and

     Phone Number. Magnolia Affiliates shall post a conspicuous notice (i)



                               17
             providing the email address and telephone number of Magnolia Affiliates'

             Storm Water Compliance Manager in their construction office or, in the

             absence of a construction office, in another conspicuous location at the

             Additional Site, and (ii) authorizing all employees and Contractors to

             contact the Storm Water Compliance Manager at the Additional Site with

             any questions or to report problems relating to sediment and erosion

             control at any Additional Site. If Magnolia Affiliates' designated Storm

             Water Compliance Manager is not available to answer the phone at any

             time. Magnolia Affiliates shall ensure that a person or machine shall be

             available to answer or record a message and that those messages are

             retrieved and addressed within a reasonable time. Likewise, Magnolia

             Affiliates shall ensure that emails are retrieved and addressed within a

             reasonable time.


20.   Compliance Inspections for Additional Sites.

      a.     At a minimum, commencing no later than the date required by the

             Applicable Permit, or 30 Days after the Effective Date, whichever is

             earlier, a Storm Water Compliance Manager shall inspect each Additional

             Site at least at the frequency required by the Applicable Permit but not less

             frequently than every seven (7)Days and within twenty-four(24) hours of

             a 0.5 inch rain event.


      b.     Site Inspection: For each Additional Site, the Storm Water Compliance

             Manager shall inspect the entire Additional Site to:




                                      18
                   (1)       determine whether all Construction Activity for the Additional Site

                             is being conducted in accordance with the requirements ofthe

                             SWPPP and the applicable Storm Water Requirements;

                   (2)       determine whether the SWPPP for the Additional Site is being

                              updated and implemented in accordance with the applicable Storm

                              Water Requirements;

                   (3)       identify and record all repairs, maintenance, modifications or other

                              work made to, or needed for, existing BMPs at the Additional Site

                             to ensure that they are maintained in effective operating condition;

                   (4)        identify and record BMPs which need to be repaired, maintained,

                              modified and/or added to prevent any discharges of pollutants from

                             the Additional Site into waters of the United States, including

                              wetlands; and

                   (5)        identify and record any discharge of pollutants from the Additional

                              Site into waters ofthe United States, including wetlands.

              c.      The Storm Water Compliance Manager shall record each Site Inspection

                      on the Site Inspection Form (Appendix B)that shall be certified in

                      accordance with the terms of the Applicable Permit. Magnolia Affiliates

                      shall submit the Site Inspection Forms with their Quarterly Reports, in

                      accordance with Section VII (Reporting Requirements).

       21.     Third-Partv Oversight for Additional Sites. The provisions ofthis paragraph shall

apply to all Additional Sites for which Magnolia Affiliates is engaged in Construction Activity,

where the Additional Site, after development and through the date oftermination of this Consent



                                               19
Decree in accordance with Section XVIII, will contain at least one residential and/or commercial

unit not owned by Magnolia Affiliates. Consistent with the aforementioned provisions, Mr.

Sullivan's personal property and land that is not sold during the time frame of this Consent

Decree is exempt from the Third-Party Oversight requirements of this paragraph:

               a.     Magnolia Affiliates will retain, at their expense, an Independent Third

                      Party Verifier to conduct a comprehensive verification of Magnolia

                      Affiliates' compliance with the requirements set forth in this Section VI

                      (Compliance Requirements)ofthe Consent Decree for each Additional

                      Site. In addition, the Independent Third Party Verifier shall, at Magnolia

                      Affiliates' expense, perform the tasks set forth in this Paragraph 21.

               b.     Magnolia Affiliates shall require that the Verifier act independently and

                      objectively when performing third-party services set forth in this

                      Paragraph 21. Magnolia Affiliates shall provide the Verifier with full

                      access to all Additional Sites and provide or otherwise make available any

                      necessary personnel, documents, and databases to fully perform all

                      activities and services required under this Paragraph 21.

               c.     At least fourteen (14) Days prior to commencement of Construction

                      Activities at each Additional Site, Magnolia Affiliates shall submit to the

                      United States a list ofcandidates to serve as Independent Third Party

                      Verifier, The list shall include at least two candidates. Magnolia Affiliates

                      shall certify that each candidate meets the conditions set forth in

                      Subparagraphs 21.d - 21.g below; however, the United States, in its

                      unreviewable exercise of discretion may waive one or more ofthese



                                                20
     requirements. If requested. Magnolia Affiliates shall provide resumes,

     biographical information, and other relevant material concerning the

     candidates, including information on the relationship between Magnolia

     Affiliates and the candidates.


d.   The Independent Third Party Verifier has demonstrated experience in

     compliance with the Applicable Permits.

e.   The Independent Third Party Verifier has not conducted research,

     development, design, construction, financial, engineering, legal,

     consulting nor other advisory services for Magnolia Affiliates.

f.   The Independent Third Party Verifier was not involved in the development

     of the Site or any Additional Sites.

g.   The Independent Third Party Verifier will not provide any other

     commercial, business or voluntary services to Magnolia Affiliates for a

     period of at least three (3) years following the termination ofthis Consent

     Decree.


h.   The Magnolia Affiliates will not provide future employment to any ofthe

     Verifier's personnel who conducted or otherwise participated in the Third

     Party Verification for a period of at least three(3) years following the

     termination of this Consent Decree.


i.   The United States will notify Magnolia Affiliates in writing whether it

     approves of a proposed Independent Third Party Verifier. Within fourteen

     (14)Days ofthe United States' approval, Magnolia Affiliates shall retain

     such Verifier to perform the verification activities set forth in this Section



                               21
     VI(Compliance Requirements)ofthis Consent Decree for each

     Additional Site. Magnolia Affiliates shall ensure that all personnel who

     conduct or otherwise participate in verification activities on behalf of the

     Independent Third Party Verifier shall certify that they satisfy the

     conditions set forth in Subparagraphs 21.d - 21.g above before receiving

     any payment from Magnolia Affiliates.

j.   If the United States rejects a proposed Independent Third Party Verifier,

     within fourteen (14)Days of receipt ofthe United States' notification,

     Magnolia Affiliates shall submit to the United States for approval another

     proposed Verifier that meets the qualifications set forth in Subparagraphs

     21.d - 21.g above. The United States will review the proposed replacement

     in accordance with Subparagraph 21 .i. Nothing in this Subparagraph

     precludes the United States from assessing stipulated penalties for missed

     verification deadlines associated with the need to replace an Independent

     Third Party Verifier unless Magnolia Affiliates successfully assert that the

     inability of the Verifier to perform the verification activities as required

     was a Force Majeure event in accordance Section IX of this Consent

     Decree.


k.   Magnolia Affiliates shall ensure that their contract with the Verifier

     explicitly requires the Verifier to review and report to EPA on the

     following requirements at each of Magnolia Affiliates' Additional Sites at

     least once per Calendar Quarter. The report ("Verification Report") shall

     be submitted concurrently to EPA and Magnolia Affiliates within 1 Month



                               22
  after the end of each Calendar Quarter and may be reviewed by EPA to

  assess Magnolia Affiliates' compliance with this Consent Decree and the

  Applicable Permits.

(1)      All BMPs set forth in the applicable SWPPP are installed (to be

         documented photographically by the Verifier);

(2)      All BMPs at the Additional Site are being evaluated by Magnolia

         Affiliates as required by this Section VI(Compliance

         Requirements);

(3)      BMP failures are being properly identified, reported and addressed

         by Magnolia Affiliates, as required by this Section VI (Compliance

         Requirements) and the Applicable Permit;

(4)      Stream impacts are being properly identified, reported and

         addressed by Magnolia Affiliates, as required by this Section VI

         (Compliance Requirements) and the Applicable Permit;

(5)      Compliance with the Applicable Permit is being properly assessed

         and reported to EPA by Magnolia Affiliates;

(6)      Site Inspection Forms are properly completed by the Storm Water

         Compliance Manager and contain accurate information, in

         accordance with Paragraph 20(Compliance Inspections).

  In addition to reporting on the conditions set forth in Subparagraph 21.k

  above. Magnolia Affiliates shall ensure through their contract with the

  Verifier that the Verification Report meets with the following

  requirements:



                           23
                  (1)        Magnolia Affiliates shall ensure that the Verifier does not share

                            any draft or preliminary audit findings or reports with Magnolia

                             Affiliates in any format (electronic, paper, or verbal).

                  (2)        Magnolia Affiliates shall ensure that the Verifier does not share its

                            audit conclusions with Magnolia Affiliates until the Verifier

                            submits its Verification Report(s)to EPA.

                  (3)       The Verification Report submitted to EPA shall include all

                            findings, conclusions, monitoring results and other observations of

                            the Verifier.


                  (4)       The Verification Report shall include copies of all documents

                             reviewed and identify all personnel interviewed in support of the

                             Report.

                  (5)        Magnolia Affiliates shall require the Verifier to include in the

                             Verification Report submitted to EPA a certification that the

                             Verifier has remained in compliance with all of the conditions set

                            forth in this Paragraph 21, and will continue to follow such

                             conditions until three years after the final Verification Report is

                            submitted.


                  (6)        The Verification Report, or any information developed by or any

                             findings of the Verifier, shall not be subject to any privilege or

                             protection.

       22.    Availabilitv of Permit and SWPPP. During working hours on all Business Days,

Magnolia Affiliates shall ensure that a copy of the Applicable Permit and SWPPP,including all


                                               24
SWPPP modifications, are available at the Additional Site for review by any Contractor or

employee of Magnolia Affiliates, as well as by any local, state, or federal inspector in accordance

with Paragraph 65(Right of Entry) or any other permit, law, or regulation then in effect. If there

is no construction office onsite, the SWPPP, including all modifications, shall be kept at a nearby

location where it can be easily accessed upon request, and the location ofthe SWPPP shall be

posted at the Additional Site.

       23.     Wetlands Credits.


               a.      Within 20 Days after lodging of this Consent Decree, Magnolia Affiliates

                      shall deposit the sum of $60,000 into the Escrow Account,to be used to

                      purchase wetlands credits, as described in subparagraph 23.b, below.

               b.      Within thirty(30) Days after the Effective Date of this Consent Decree,

                       Magnolia Affiliates shall pay from the Escrow Account the $60,000

                      specified in subparagraph 23.a to purchase wetlands credits in accordance

                       with subparagraph 23.c.

               c.     The wetlands credits shall be purchased from a mitigation bank approved

                       by the U.S. Army Corps of Engineers in the primary service area of the

                      Site, or in the secondary service area if insufficient credits are available in

                      the primary service area, or In-Lieu-Fee funding if insufficient credits are

                      available at both the primary service area and secondary service area.

                       Upon purchasing the credits and/or In-Lieu-Fee funding as required by

                      this Consent Decree, Magnolia Affiliates shall provide proof of purchase

                      to DOJ and EPA at the addresses specified in Section XIV (Notices) of

                      this Consent Decree.




                                                 25
               d.      As of the Effective Date of this Consent Decree, Nationwide Permit 32, 77

                       Fed. Reg. 10,184(Feb. 21, 2012), authorizes any fill that was discharged

                       at the Site to remain in place, subject to the conditions provided in

                       Nationwide Permit 32.


               e.      Except as in accordance with this Consent Decree, Defendants and their

                       agents, successors and assigns and any Magnolia Affiliate are enjoined

                      from discharging any pollutant into waters ofthe United States, unless

                       such discharge complies with the provisions of the CWA and its

                       implementing regulations.

       24.     Approval of Deliverables. After review of any plan, report, or other item that is

required to be submitted pursuant to this Consent Decree, EPA shall in writing:(a)approve the

submission;(b)approve the submission upon specified conditions;(c) approve part ofthe

submission and disapprove the remainder; or(d) disapprove the submission.

       25.     If the submission is approved pursuant to Paragraph 24, Magnolia Affiliates shall

take all actions required by the plan, report, or other document, in accordance with the schedules

and requirements ofthe plan, report, or other document, as approved. If the submission is

conditionally approved or approved only in part pursuant to Paragraph 24(b)or (c). Magnolia

Affiliates shall, upon written direction from EPA,take ail actions required by the approved plan,

report, or other item that EPA determines are technically severable from any disapproved

portions, subject to Magnolia Affiliates' right to dispute only the specified conditions or the

disapproved portions, under Section X (Dispute Resolution).

       26.     If the submission is disapproved in whole or in part pursuant to Paragraph 24(c)

or (d). Magnolia Affiliates shall, within forty-five (45)days or such other time as the Parties



                                                 26
agree to in writing, correct all deficiencies and resubmit the plan, report, or other item, or

disapproved portion thereof, for approval, in accordance with the preceding Paragraphs. If the

resubmission is approved in whole or in part. Magnolia Affiliates shall proceed in accordance

with the preceding Paragraph.

       27.     If a resubmitted plan, report, or other item, or portion thereof, is disapproved in

whole or in part, EPA may again require Magnolia Affiliates to correct any deficiencies, in

accordance with the preceding Paragraphs, or may itself correct any deficiencies, subject to

Magnolia Affiliates' right to invoke Dispute Resolution and the right ofEPA to seek stipulated

penalties as provided in the preceding Paragraphs.

       28.     Any stipulated penalties applicable to the original submission, as provided in

Section VIII, shall accrue during the forty-five (45) Day period or other specified period, but

shall not be payable unless the resubmission is untimely or is disapproved in whole or in part;

provided that, if the original submission was so deficient as to constitute a material breach of

Magnolia Affiliates' obligations under this Decree, the stipulated penalties applicable to the

original submission shall be due and payable notwithstanding any subsequent resubmission.

       29.     Permits. Where any compliance obligation under this Section requires Magnolia

Affiliates to obtain a federal, state, or local permit or approval. Magnolia Affiliates shall submit

timely and complete applications and take all other actions necessary to obtain all such permits

or approvals. Magnolia Affiliates may seek relief under the provisions of Section IX (Force

Majeure)for any delay in the performance of any such obligation resulting from a failure to

obtain, or a delay in obtaining, any permit or approval required to fulfill such obligation, if

Magnolia Affiliates have submitted timely and complete applications and have taken all other

actions necessary to obtain all such permits or approvals.



                                                  27
       30.     Notification of Permit Coverage for the Exempt Site. Where a federal, state, or

local permit or approval is required for an Exempt Site, Mr. Sullivan shall provide EPA with

notice ofthe permit or approval request and any follow-up communications in accordance with

Section XIV (Notices).

                            VII.   REPORTING REQUIREMENTS

       31.     Site Reports. Beginning on the Effective Date ofthis Consent Decree, Magnolia

Affiliates shall submit electronically in accordance with Section XIV (Notices)to EPA a copy of

all reports required to be submitted to GEPD and/or the County for the Site pursuant to the

Applicable Permit.

       32.     Ouarterlv Reports. Beginning one (1) Month after the first Calendar Quarter

following the Effective Date of this Consent Decree, and one(1) Month after each Calendar

Quarter thereafter until termination of this Decree pursuant to Section XVIII, Magnolia Affiliates

shall submit electronically in accordance with Section XIV (Notices) to EPA for review and

comment a Quarterly Report for each Site/Additional Site for which a Notice of Intent has been

filed and a Notice of Termination either has not yet been filed or was filed during the Calendar

Quarter. If no Notice of Intent has been filed for any Additional Site, then no Quarterly Reports

for any Additional Site would need to be submitted.

               a.     For the Site: Such Quarterly Reports shall be submitted electronically as

                      signed e-mails and shall include:

                    (1)       The status of Magnolia Affiliates' Construction Activity at the

                              Site, including completion of any milestones, problems

                              encountered or anticipated, together with implemented or proposed




                                                28
              solutions, status of permit applications, and any other relevant

              matters;


     (2)      A description of any non-compliance with the requirements ofthis

              Consent Decree and an explanation of each violation's likely cause

              and of the remedial steps taken, or to be taken, to prevent or

              minimize such violation. Routine maintenance activities as

              specified in the Applicable Permit are not non-compliance, and

              descriptions thereof need not be included in the Site Quarterly

              Reports.

b.     For each Additional Site: Such Quarterly Reports shall be submitted as

       electronically signed .pdf files and shall include:

     (1)      The Site Inspection Forms, in accordance with Paragraph 20

              (Compliance Inspections) of this Consent Decree,for the

              preceding Calendar Quarter;

     (2)      The status of Magnolia Affiliates' Construction Activity at the

              Additional Site, including completion of any milestones, problems

              encountered or anticipated, together with implemented or proposed

              solutions, status of permit applications, and any other relevant

              matters;


     (3)      A description of any non-compliance with the requirements ofthis

              Consent Decree and an explanation of each violation's likely cause

              and of the remedial steps taken, or to be taken, to prevent or

              minimize such violation.




                                 29
        33.    If Magnolia Affiliates violate, or have reason to believe that they may violate, any

requirement ofthis Consent Decree, Magnolia Affiliates shall notify the United States of such

violation and its likely duration, in writing, within seven (7)Days of the Day that Magnolia

Affiliates first become aware ofthe violation, with an explanation ofthe violation's likely cause

and ofthe remedial steps taken, or to be taken, to prevent or minimize such violation. Ifthe

cause of a violation cannot be fully explained at the time the report is due. Magnolia Affiliates

shall so state in the report. Magnolia Affiliates shall investigate the cause ofthe violation and

shall then submit an amendment to the report, including a full explanation ofthe cause ofthe

violation, within thirty (30)Days ofthe Day that Magnolia Affiliates become aware ofthe cause

of the violation. Nothing in this Paragraph or the following Paragraph relieves Magnolia

Affiliates of their obligation to provide the notice required by Section IX (Force Majeure).

        34.     Whenever any violation ofthis Consent Decree or of any applicable permits or

any other event affecting Magnolia Affiliates' performance under this Decree, may pose an

immediate threat to the public health or welfare or the environment. Magnolia Affiliates shall

notify EPA orally or by electronic transmission as soon as possible, but no later than twenty-four

(24) hours after Magnolia Affiliates first knew of the violation or event. This procedure is in

addition to the requirements set forth in the preceding Paragraph.

        35.    All reports shall be submitted electronically to the persons designated in Section

XIV (Notices).

        36.    Each report submitted by Magnolia Affiliates under this Section shall be signed

by an official of the submitting party and include the following certification:

        1 certify under penalty of law that this document and all attachments were
        prepared under my direction or supervision in accordance with a system designed
        to assure that qualified personnel properly gather and evaluate the information
        submitted. Based on my inquiry of the person or persons who manage the system,

                                                 30
       or those persons directly responsible for gathering the information, the
       information submitted is, to the best of my knowledge and belief, true, accurate,
       and complete. I have no personal knowledge that the information submitted is
       other than true, accurate, and complete. I am aware that there are significant
       penalties for submitting false information, including the possibility of fine and
       imprisonment for knowing violations.

This certification requirement does not apply to emergency or similar notifications where

compliance would be impractical.

       37.     The reporting requirements ofthis Consent Decree do not relieve Magnolia

Affiliates of any reporting obligations required by the Act or implementing regulations, or by

any other federal, state, or local law, regulation, pennit, or other requirement.

       38.     Any information provided pursuant to this Consent Decree may be used by the

United States in any proceeding to enforce the provisions of this Consent Decree and as

otherwise permitted by law.

                               VIII.   STIPULATED PENALTIES


       39.     Magnolia Affiliates shall be liable for stipulated penalties to the United States for

violations ofthis Consent Decree as specified below, unless excused under Section IX (Force

Majeure). A violation includes failing to perform any obligation required by the terms of this

Decree, according to all applicable requirements ofthis Decree and within the specified time

schedules established by or approved under this Decree.

       40.     Late Pavment of Civil Penaltv. If Defendants fail to pay the civil penalty required

to be paid under Section V (Civil Penalty) when due. Magnolia Affiliates shall pay a stipulated

penalty of$800 per Day for each Day that the payment is late.

       41.     Late Purchase of Wetlands Credits. If Magnolia Affiliates fail to timely purchase

wetlands credits as required by Paragraph 23 of the Consent Decree, Magnolia Affiliates shall

pay a stipulated penalty of $800 per Day for each Day that the purchase is late.

                                                 31
       42.    Compliance at the Site. The following stipulated penalties shall apply for the

following violations ofthis Consent Decree at the Site:

              a.      Permits and SWPPPs. If Magnolia Affiliates fail to comply with

                      Paragraphs 16,22 or 29 at the Site, they shall pay a stipulated penalty as

                      follows:


                      Period of Noncompliance:               Penalty Per Violation Per Day:

                      One(1)to fifteen (15)days                      $250

                      More than fifteen (15)days                     $500

               b.     BMPs. If Magnolia Affiliates fail to implement all BMPs at the Site as

                      required by Subparagraph 18.a, or fail to report and correct/modify/install

                      missing, ineffective or breached BMPs at the Site as required by

                      Subparagraph 18.b, or otherwise fail to comply with Paragraph 18 at the

                      Site, they shall pay a stipulated penalty as follows:

                      Period of Noncompliance:               Penalty Per Violation Per Day:

                      One(1)to fifteen (15)days                      $250

                      Sixteen (16)to thirty (30) days                $500

                      More than thirty(30) days                      $800

               c.     Reporting. If Magnolia Affiliates fail to timely submit required Quarterly

                      Reports that conform to the requirements of Paragraphs 31, 32.a, 35 and

                      36, or fails to notify EPA in the event of a violation or anticipated

                      violation of the Consent Decree, in accordance with Paragraph 33, they

                      shall pay a stipulated penalty as follows

                      Period of Noncompliance:               Penalty Per Violation Per Day:




                                                32
                      One(I)to fifteen (15) days                   $250

                      More than fifteen (15) days                  $500

       43.    Compliance at Additional Sites. The following stipulated penalties shall apply for

the following violations ofthis Consent Decree at Additional Sites:

              a.      Compliance with Applicable Permits. If the discharge of any pollutant

                      from an Additional Site to a water ofthe United States occurs prior to

                      obtaining coverage as required under an Applicable Permit or in violation

                      of an Applicable Permit, Magnolia Affiliates shall pay a stipulated penalty

                      of $1,000 per discharge.

               b.     Designation of Storm Water Compliance Manager and Independent Third

                      Partv Verifier. If Magnolia Affiliates fail to designate a Storm Water

                      Compliance Manager for any Additional Site as required by Paragraph 19

                      (Designation of Storm Water Compliance Manager), or fail to retain an

                      Independent Third Party Verifier as required by Paragraph 21 (Third-Party

                      Oversight for Additional Sites), or otherwise fail to comply with any

                      portion of Paragraph 19 or Paragraph 21, they shall pay a stipulated

                      penalty as follows:

                      Period of Noncomnliance:              Penaltv Per Violation Per Dav:

                      One(1)to fifteen (15)days                       $250

                      More than fifteen (15) days                     $500

               c.     Permits and SWPPPs. If Magnolia Affiliates fail to obtain coverage under

                      the Applicable Permit for an Additional Site, as required by Paragraph 29,

                      or prepare or modify a SWPPP for an Additional Site, as required by



                                                 33
Paragraphs 16 and/or 17, or otherwise fail to comply with Paragraphs 16,

17,22, or 29 at an Additional Site, they shall pay a stipulated penalty as

follows:


Period of Noncomoliance:              Penalty Per Violation Per Dav:

One(1)to fifteen (15)days                     $250

More than fifteen (15)days                    $500

BMPs.If Magnolia Affiliates fail to implement all BMPs at an Additional

Site as required by Subparagraph 18.a, or fail to report and

correct/modify/install missing, ineffective or breached BMPs at an

Additional Site as required by Subparagraph IS.b, or otherwise fail to

comply with Paragraph 18 at an Additional Site, they shall pay a stipulated

penalty as follows:

Period of Noncomoliance:              Penalty Per Violation Per Dav:

One(1)to fifteen (15)days                     $250

Sixteen (16)to thirty (30) days               $500

More than thirty(30)days                      $800

Compliance Inspections. If Magnolia Affiliates fail to perform or, if

performed, fail to document a Site Inspection, as required by Paragraph

20, or otherwise fail to comply with any portion of Paragraph 20,they

shall pay a stipulated penalty as follows:

Period of Noncomoliance:              Penalty Per Violation Per Day:


One(1)to fifteen (15)days                     $250

More than fifteen (15)days                    $500



                         34
               f.      Reporting. If Magnolia Affiliates fail to timely submit required Quarterly

                       Reports that conform to the requirements of Paragraphs 32.b, 35 and 36,

                       or fails to notify EPA in the event of a violation or anticipated violation of

                       the Consent Decree, in accordance with Paragraph 33,they shall pay a

                       stipulated penalty as follows

                       Period of Noncompliance:               Penaltv Per Violation Per Dav:

                       One(1)to fifteen (15)days                     $250

                       More than fifteen (15)days                    $500

       44.     Stipulated penalties under this Section shall begin to accrue on the Day after

performance is due or on the Day a violation occurs, whichever is applicable, and shall continue

to accrue until performance is satisfactorily completed or until the violation ceases. Stipulated

penalties shall accrue simultaneously for separate violations ofthis Consent Decree.

       45.     Magnolia Affiliates shall pay any stipulated penalty within thirty (30)Days of

receiving the United States' written demand.

       46.     The United States may, in the unreviewable exercise of its discretion, reduce or

waive stipulated penalties otherwise due it under this Consent Decree.

       47.     Stipulated penalties shall continue to accrue as provided in Paragraph 44, during

any Dispute Resolution, but need not be paid until the following:

               a.      If the dispute is resolved by agreement or by a decision of EPA that is not

                       appealed to the Court, Magnolia Affiliates shall pay accrued penalties

                       determined to be owing,together with interest, to the United States within

                       thirty (30) Days of the effective date ofthe agreement or the receipt of

                       EPA's decision or order.




                                                  35
                b.     If the dispute is appealed to the Court and the United States prevails in

                        whole or in part, Magnolia Affiliates shall pay all accrued penalties

                        determined by the Court to be owing, together with interest, within ninety

                       (90) Days of receiving the Court's decision or order, except as provided in

                        Subparagraph 47.c, below.

                c.      If any Party appeals the District Court's decision. Magnolia Affiliates

                       shall pay all accrued penalties determined to be owing, together with

                        interest, within fifteen (15) Days of receiving the final appellate court

                        decision.


        48.     Magnolia Affiliates shall pay stipulated penalties owing to the United States in the

manner set forth and with the confirmation notices required by Paragraph 13, except that the

transmittal letter shall state that the payment is for stipulated penalties and shall state for which

violation(s) the penalties are being paid.

       49.      If Magnolia Affiliates fail to pay stipulated penalties according to the terms of this

Consent Decree, Magnolia Affiliates shall be liable for interest on such penalties, as provided for

in 28 U.S.C. § 1961, accruing as of the date payment became due. Nothing in this Paragraph

shall be construed to limit the United States from seeking any remedy otherwise provided by law

for Magnolia Affiliates' failure to pay any stipulated penalties.

        50.     The payment of penalties and interest, if any, shall not alter in any way Magnolia

Affiliates' obligation to complete the performance of the requirements ofthis Consent Decree.

        51.    Non-Exclusivitv of Remedv. Stipulated penalties are not the United States'

exclusive remedy for violations ofthis Consent Decree. Subject to the provisions of Section XI1

(Effect of Settlement/Reservation of Rights), the United States expressly reserves the right to



                                                  36
seek any other relief it deems appropriate for Magnolia Affiliates' violation ofthis Decree or

applicable law, including but not limited to an action against any Magnolia Affiliate for statutory

penalties, additional injunctive relief, mitigation or offset measures, and/or contempt. However,

the amount of any statutory penalty assessed for a violation ofthis Consent Decree shall be

reduced by an amount equal to the amount of any stipulated penalty assessed and paid pursuant

to this Consent Decree.


                                    IX.     FORCE MAJEURE


       52.     "Force majeure," for purposes of this Consent Decree, is defined as any event

arising from causes beyond the control of Magnolia Affiliates, of any entity controlled by

Magnolia Affiliates, and of Magnolia Affiliates' contractors, that delays or prevents the

performance of any obligation under this Consent Decree despite Magnolia Affiliates' best

efforts to fulfill the obligation. The requirement that Magnolia Affiliates exercise "best efforts to

fulfill the obligation" includes using best efforts to anticipate any potential force majeure event

and best efforts to address the effects of any potential force majeure event(a)as it is occurring

and (b)following the potential force majeure, such that the delay and any adverse effects of the

delay are minimized."Force majeure" does not include Magnolia Affiliates' financial inability to

perform any obligation under this Consent Decree.

       53.     If any event occurs or has occurred that may delay the performance of any

obligation under this Consent Decree, whether or not caused by a force majeure event. Magnolia

Affiliates shall provide notice orally or by electronic or facsimile transmission to EPA as set

forth in Section XIV (Notices), within seventy-two(72) hours of when Magnolia Affiliates first

knew that the event might cause a delay. Within seven (7)days thereafter. Magnolia Affiliates

shall provide in writing to EPA an explanation and description ofthe reasons for the delay; the



                                                 37
anticipated duration of the delay; all actions taken or to be taken to prevent or minimize the

delay; a schedule for implementation of any measures to be taken to prevent or mitigate the delay

or the effect ofthe delay; Magnolia Affiliates' rationale for attributing such delay to a force

majeure event if they intend to assert such a claim; and a statement as to whether, in the opinion

of Magnolia Affiliates, such event may cause or contribute to an endangerment to public health,

welfare or the environment. Magnolia Affiliates shall include with any notice all available

documentation supporting the claim that the delay was attributable to a force majeure. Failure to

comply with the above requirements shall preclude Magnolia Affiliates from asserting any claim

offorce majeure for that event for the period oftime of such failure to comply, and for any

additional delay caused by such failure. Magnolia Affiliates shall be deemed to know of any

circumstance of which Magnolia Affiliates, any entity controlled by Magnolia Affiliates, or

Magnolia Affiliates' contractors knew or should have known.

       54.     If EPA agrees that the delay or anticipated delay is attributable to a force majeure

event, the time for performance of the obligations under this Consent Decree that are affected by

the force majeure event will be extended by EPA for such time as is necessary to complete those

obligations. An extension of the time for performance ofthe obligations affected by the force

majeure event shall not, of itself, extend the time for performance of any other obligation. EPA

will notify Magnolia Affiliates in writing of the length ofthe extension, if any, for performance

of the obligations affected by the force majeure event.

       55.     If EPA does not agree that the delay or anticipated delay has been or will be

caused by a force majeure event, EPA will notify Magnolia Affiliates in writing of its decision.

       56.     If Magnolia Affiliates elect to invoke the dispute resolution procedures set forth in

Section X (Dispute Resolution), they shall do so no later than fifteen (15)days after receipt of



                                                 38
EPA's notice. In any such proceeding. Magnolia Affiliates shall have the burden of

demonstrating by a preponderance ofthe evidence that the delay or anticipated delay has been or

will be caused by a force majeure event, that the duration of the delay or the extension sought

was or will be warranted under the circumstances, that best efforts were exercised to avoid and

mitigate the effects of the delay, and that Magnolia Affiliates complied with the requirements of

Paragraphs 52 and 53. If Magnolia Affiliates carry this burden, the delay at issue shall be deemed

not to be a violation by Magnolia Affiliates of the affected obligation of this Consent Decree

identified to EPA and the Court.


                                X.      DISPUTE RESOLUTION


       57.     Unless otherwise expressly provided for in this Consent Decree, the dispute

resolution procedures of this Section shall be the exclusive mechanism to resolve disputes arising

under or with respect to this Consent Decree. Magnolia Affiliates' failure to seek resolution of a

dispute under this Section shall preclude Magnolia Affiliates from raising any such issue as a

defense to an action by the United States to enforce any obligation of Magnolia Affiliates arising

under this Decree.


       58.     Informal Dispute Resolution. Any dispute subject to Dispute Resolution under

this Consent Decree shall first be the subject of informal negotiations. The dispute shall be

considered to have arisen when Magnolia Affiliates send the United States a written Notice of

Dispute. Such Notice of Dispute shall state clearly the matter in dispute. The period of informal

negotiations shall not exceed twenty(20)Days from the date the dispute arises, unless that

period is modified by written agreement. If the Parties cannot resolve a dispute by informal

negotiations, then the position advanced by the United States shall be considered binding unless.




                                                39
within fifteen (15)Days after the conclusion of the informal negotiation period, Magnolia

Affiliates invoke formal dispute resolution procedures as set forth below.

       59.     Formal Dispute Resolution. Magnolia Affiliates shall invoke fonnal dispute

resolution procedures, within the time period provided in the preceding Paragraph, by serving on

the United States a written Statement of Position regarding the matter in dispute. The Statement

of Position shall include, but need not be limited to, any factual data, analysis, or opinion

supporting Magnolia Affiliates' position and any supporting documentation relied upon by

Magnolia Affiliates.

       60.     The United States shall serve its Statement of Position within forty-five(45)Days

of receipt of Magnolia Affiliates' Statement of Position. The United States' Statement of

Position shall include, but need not be limited to, any factual data, analysis, or opinion

supporting that position and any supporting documentation relied upon by the United States. The

United States' Statement of Position shall be binding on Magnolia Affiliates, unless Magnolia

Affiliates file a motion for judicial review ofthe dispute in accordance with the following

Paragraph.

       61.     Magnolia Affiliates may seek judicial review of the dispute by filing with the

Court and serving on the United States, in accordance with Section XIV (Notices), a motion

requesting judicial resolution of the dispute. The motion must be filed within ten (10) Days of

receipt of the United States' Statement of Position pursuant to the preceding Paragraph. The

motion shall contain a written statement of Magnolia Affiliates' position on the matter in dispute,

including any supporting factual data, analysis, opinion, or documentation, and shall set forth the

relief requested and any schedule within which the dispute must be resolved for orderly

implementation of the Consent Decree.



                                                 40
       62.     The United States shall respond to Magnolia Affiliates' motion within the time

period allowed by the Local Rules ofthis Court. Magnolia Affiliates may file a reply

memorandum,to the extent permitted by the Local Rules.

       63.     Standard of Review


               a.     Disputes Concerning Matters Accorded Record Review. Except as

                      otherwise provided in this Consent Decree, in any dispute brought under

                      Paragraph 59 pertaining to the adequacy or appropriateness of plans,

                       procedures to implement plans, schedules or any other items requiring

                      approval by EPA under this Consent Decree; the adequacy of the

                       performance of work undertaken pursuant to this Consent Decree; and all

                      other disputes that are accorded review on the administrative record under

                       applicable principles of administrative law. Magnolia Affiliates shall have

                      the burden of demonstrating, based on the administrative record, that the

                       position of the United States is arbitrary and capricious or otherwise not in

                      accordance with law.


               b.      Other Disputes. Except as otherwise provided in this Consent Decree, in

                      any other dispute brought under Paragraph 59, Magnolia Affiliates shall

                       bear the burden of demonstrating that its position complies with this

                       Consent Decree.


       64.     The invocation of dispute resolution procedures under this Section shall not, by

itself, extend, postpone, or affect in any way any obligation of Magnolia Affiliates under this

Consent Decree, unless and until final resolution of the dispute so provides. Stipulated penalties

with respect to the disputed matter shall continue to accrue from the first Day of noncompliance,



                                                41
but payment shall be stayed pending resolution ofthe dispute as provided in Paragraph 47. If

Magnolia Affiliates do not prevail on the disputed issue, stipulated penalties shall be assessed

and paid as provided in Section VIII (Stipulated Penalties).

                     XI.     INFORMATION COLLECTION AND RETENTION


       65.     Right of Entry. The United States and its representatives, including attorneys,

contractors, and consultants, shall have the right of entry into any site or facility covered by this

Consent Decree, at all reasonable times, upon presentation of credentials, to:

               a.          monitor the progress of activities required under this Consent Decree;

                b.         verify any data or information submitted to the United States in

                           accordance with the terms of this Consent Decree;

               c.          obtain samples and, upon request, splits of any samples taken by Magnolia

                           Affiliates or their representatives, contractors, or consultants;

               d.          obtain documentary evidence, including photographs and similar data; and

               e.          assess Magnolia Affiliates' compliance with this Consent Decree.

       66.      Upon request. Magnolia Affiliates shall provide EPA or its authorized

representatives splits of any samples taken by Magnolia Affiliates. Upon request, EPA shall

provide Defendants splits of any samples taken by EPA.

       67.      Until five(5) years after the termination ofthis Consent Decree, Magnolia

Affiliates shall retain, and shall instruct their contractors and agents to preserve, all non-identical

copies of all documents, records, or other information (including documents, records, or other

information in electronic form)in their or their contractors' or agents' possession or control, or

that come into their or their contractors' or agents' possession or control, and that relate in any

manner to Magnolia Affiliates' performance oftheir obligations under this Consent Decree. This



                                                     42
information-retention requirement shall apply regardless of any contrary corporate or

institutional policies or procedures. At any time during this information-retention period, upon

request by the United States, Magnolia Affiliates shall provide copies of any documents, records,

or other information required to be maintained under this Paragraph.

       68.     At the conclusion ofthe information-retention period provided in the preceding

Paragraph, Magnolia Affiliates shall notify the United States at least ninety (90) Days prior to the

destruction of any documents, records, or other information subject to the requirements ofthe

preceding Paragraph and, upon request by the United States, Magnolia Affiliates shall deliver

any such documents, records, or other information to EPA. Magnolia Affiliates may assert that

certain documents, records, or other information is privileged under the attomey-client privilege

or any other privilege recognized by federal law. If Magnolia Affiliates assert such a privilege,

they shall provide the following:(a)the title ofthe document, record, or information;(b)the date

of the document, record, or information;(c)the name and title ofeach author of the document,

record, or information;(d)the name and title of each addressee and recipient;(e)a description of

the subject of the document, record, or information; and (f) the privilege asserted by Magnolia

Affiliates. However, no documents, records, or other information created or generated pursuant

to the requirements of this Consent Decree shall be withheld on grounds of privilege.

       69.     Magnolia Affiliates may also assert that information required to be provided

under this Section is protected as Confidential Business Information ("CBI") under 40 C.F.R.

Part 2. As to any information that Magnolia Affiliates seek to protect as CBI, Magnolia Affiliates

shall follow the procedures set forth in 40 C.F.R. Part 2.

       70.     This Consent Decree in no way limits or affects any right of entry and inspection,

or any right to obtain information, held by the United States pursuant to applicable federal laws.



                                                43
regulations, or permits, nor does it limit or affect any duty or obligation of Magnolia Affiliates to

maintain documents, records, or other information imposed by applicable federal or State laws,

regulations, or permits.

               XII.    EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS


        71.     This Consent Decree resolves all civil claims of the United States for the

violations alleged in the Complaint filed in this action through the date of lodging, including all

alleged violations of Applicable Permits for the Site issued by the State pursuant to Section 402

ofthe CWA,33 U.S.C. § 1342, and all alleged violations of CWA Section 301, 33 U.S.C. §

1311, for the discharge of dredged or fill material into waters ofthe United States without

permits issued pursuant to CWA Section 404,33 U.S.C. § 1344, at the Site.

        72.     The United States reserves all legal and equitable remedies available to enforce

the provisions ofthis Consent Decree. This Consent Decree shall not be construed to limit the

rights ofthe United States to obtain penalties or injunctive relief under the Act or implementing

regulations, or under other federal laws, regulations, or permit conditions. The United States

further reserves all legal and equitable remedies to address any imminent and substantial

endangerment to the public health or welfare or the environment arising at, or posed by, any of

Magnolia Affiliates' Site/Additional Sites, whether related to the violations addressed in this

Consent Decree or otherwise.


        73.     In any subsequent administrative or judicial proceeding initiated by the United

States for injunctive relief, civil penalties, other appropriate relief relating to the Site and/or

Additional Sites, Magnolia Affiliates shall not assert, and may not maintain, any defense or

claim based upon the principles of waiver, res judicata, collateral estoppel, issue preclusion,

claim preclusion, claim-splitting, or other defenses based upon any contention that the claims



                                                   44
raised by the United States in the subsequent proceeding were or should have been brought in the

instant case, except with respect to claims that have been specifically resolved pursuant to

Paragraph 71.

       74.      This Consent Decree is not a permit, or a modification of any permit, under any

federal, state, or local laws or regulations. Magnolia Affiliates are responsible for achieving and

maintaining complete compliance with all applicable federal, state, and local laws, regulations,

and permits; and Magnolia Affiliates' compliance with this Consent Decree shall be no defense

to any action commenced pursuant to any such laws, regulations, or permits, except as set forth

herein. The United States does not, by its consent to the entry ofthis Consent Decree, warrant or

aver in any manner that Magnolia Affiliates' compliance with any aspect ofthis Consent Decree

will result in compliance with provisions ofthe CWA,33 U.S.C. § 1251 et seq., or with any

other provisions offederal, state, or local laws, regulations, or permits.

       75.      This Consent Decree does not limit or affect the rights of Magnolia Affiliates or

of the United States against any third parties, not party to this Consent Decree, nor does it limit

the rights ofthird parties, not party to this Consent Decree, against Magnolia Affiliates, except as

otherwise provided by law.

       76.      This Consent Decree shall not be construed to create rights in, or grant any cause

of action to, any third party not party to this Consent Decree.

                                           XIll.   COSTS


       77.      The Parties shall bear their own costs of this action, including attorneys' fees,

except that the United States shall be entitled to collect the costs (including attorneys' fees)

incurred in any action necessary to collect any portion of the civil penalty or any stipulated

penalties due but not paid by Magnolia Affiliates.



                                                   45
                                       XIV.     NOTICES


       78.     Unless otherwise specified in this Decree, whenever notifications, submissions, or

communications are required by this Consent Decree,they shall be made in writing and

addressed as follows:


       As to the United States by email:      EESCaseManagement.ENRD@usdoj.gov
                                              Re: DJ# 90-5-1-1-11410


       As to the United States by mail:       EES Case Management Unit
                                              Environment and Natural Resources Division
                                              U.S. Department of Justice
                                              P.O. Box 7611
                                              Washington, D.C. 20044-7611
                                              Re: DJ #90-5-1-1-11410


       As to EPA:                             Michele Wetherington
                                              Associate Regional Counsel
                                              Office of Regional Counsel
                                              U.S. Environmental Protection Agency, Region 4
                                              61 Forsyth Street, S.W.
                                              Atlanta, GA 30303
                                              Telephone:(404)562-9613
                                              E-mail: Wetherington.MicheIe@epa.gov


                                              Ahmad Dromgoole
                                              Stormwater & Residuals Enforcement Section
                                              NPDES Permitting & Enforcement Branch
                                              U.S. Environmental Protection Agency, Region 4
                                              Telephone:(404)562-9212
                                              E-mail: Dromgoole.Ahmad@epa.gov

       As to Magnolia Affiliates:             Aaron Sullivan
                                              P.O. Box 1550
                                              Evans, GA 30809
                                              Telephone:(706)830-1888
                                              E-mail: aaronwsullivan@att.net


       79.    Any Party may, by written notice to the other Parties, change its designated notice

recipient or notice address provided above.



                                                46
       80.      Notices submitted pursuant to this Section shall be deemed submitted upon

mailing, unless otherwise provided in this Consent Decree or by mutual agreement ofthe Parties

in writing.

                                    XV.    EFFECTIVE DATE


       81.      The Effective Date ofthis Consent Decree shall be the date upon which this

Consent Decree is entered by the Court or a motion to enter the Consent Decree is granted,

whichever occurs first, as recorded on the Court's docket.

                            XVI.    RETENTION OF JURISDICTION


       82.      The Court shall retain jurisdiction over this case until termination ofthis Consent

Decree, for the purpose of resolving disputes arising under this Decree or entering orders

modifying this Decree, pursuant to Sections X and XVII, or effectuating or enforcing compliance

with the terms of this Decree.


                                     XVII. MODIFICATION


       83.      The terms of this Consent Decree, including any attached appendices, may be

modified only by a subsequent written agreement signed by all the Parties. Where the

modification constitutes a material change to this Decree, it shall be effective only upon approval

by the Court.

       84.      Any disputes concerning modification ofthis Decree shall be resolved pursuant to

Section X (Dispute Resolution), provided, however, that, instead ofthe burden of proof provided

by Paragraph 63,the Party seeking the modification bears the burden of demonstrating that it is

entitled to the requested modification in accordance with Federal Rule of Civil Procedure 60(b).




                                                47
                                      XVIII. TERMINATION


       85.     After Magnolia Affiliates have completed the requirements of Section VI

(Compliance Requirements), have thereafter maintained continuous satisfactory compliance with

this Consent Decree and Magnolia Affiliates' Applicable Permits for a period offive (5) years,

and have paid the civil penalty and any accrued stipulated penalties as required by this Consent

Decree, Magnolia Affiliates may serve upon the United States a Request for Termination, stating

that Magnolia Affiliates have satisfied those requirements, together with all necessary supporting

documentation.


       86.     Following receipt by the United States of Magnolia Affiliates' Request for

Termination, the Parties shall confer informally concerning the Request and any disagreement

that the Parties may have as to whether Magnolia Affiliates have satisfactorily complied with the

requirements for termination ofthis Consent Decree. If the United States agrees that the Decree

may be terminated, the Parties shall submit, for the Court's approval, a joint stipulation

terminating the Decree.

       87.     If the United States does not agree that the Decree may be terminated. Magnolia

Affiliates may invoke Dispute Resolution under Section X. However, Magnolia Affiliates shall

not seek Dispute Resolution of any dispute regarding termination until sixty(60) Days after

service of its Request for Termination.

                               XIX.    PUBLIC PARTICIPATION


       88.     This Consent Decree shall be lodged with the Court for a period of not less than

thirty (30) Days for public notice and comment in accordance with 28 C.F.R. § 50.7. The United

States reserves the right to withdraw or withhold its consent if the comments regarding the

Consent Decree disclose facts or considerations indicating that the Consent Decree is



                                                48
inappropriate, improper, or inadequate. Magnolia Affiliates consent to entry of this Consent

Decree without further notice and agree not to withdraw from or oppose entry ofthis Consent

Decree by the Court or to challenge any provision of the Decree, unless the United States has

notified Magnolia Affiliates in writing that it no longer supports entry of the Decree.

                                 XX.     SIGNATORIES/SERVICE


       89.     Each undersigned representative of each Magnolia Affiliates and the Assistant

Attorney General for the Environment and Natural Resources Division ofthe Department of

Justice certifies that he or she is fully authorized to enter into the terms and conditions of this

Consent Decree and to execute and legally bind the Party he or she represents to this document.

       90.     This Consent Decree may be signed in counterparts, and its validity shall not be

challenged on that basis. Magnolia Affiliates agree to accept service of process by mail with

respect to all matters arising under or relating to this Consent Decree and to waive the formal

service requirements set forth in Rules 4 and 5 ofthe Federal Rules of Civil Procedure and any

applicable Local Rules ofthis Court including, but not limited to, service of a summons.

Magnolia Affiliates need not file an answer to the complaint in this action unless or until the

Court expressly declines to enter this Consent Decree.

                                       XXI. INTEGRATION


       91.     This Consent Decree constitutes the final, complete, and exclusive agreement and

understanding among the Parties with respect to the settlement embodied in the Decree and

supersedes all prior agreements and understandings, whether oral or written, concerning the

settlement embodied herein. Other than deliverables that are subsequently submitted and

approved pursuant to this Decree, the Parties acknowledge that there are no representations.




                                                  49
agreements, or understandings relating to the settlement other than those expressly contained in

this Consent Decree.


                                  XXII. FINAL JUDGMENT


       92.     Upon approval and entry ofthis Consent Decree by the Court, this Consent

Decree shall constitute a final judgment of the Court as to the United States and Magnolia

Affiliates pursuant to Fed. R. Civ. P. 54 and 58.

                                      XXIIl. APPENDICES


       93.     The following Appendices are attached to and part ofthis Consent Decree:

                       "Appendix A" is the Site Plat Maps;

                       "Appendix B" is the Site Inspection Form.



Dated and entered this /^^y of^^/y^^Wec,2018

                                                                          ISTRICT JUDGE




                                                50
WE HEREBY CONSENT to the entry ofthis Consent Decree in United States v. Magnolia Valley
Plantation, et at, subject to the public notice and comment provisions of28 C.F.R.§ 50.7:

FOR PLAINTIFF UNITED STATES OF AMERICA:




Date                           "-1ELLEN M. MAHAN
                                  Deputy Section Chief
                                  Environmental Enforcement Section
                                  Environment and Natural Resources Division
                                  U.S. Dqyartment of Justice




IST                               RACHAEL AMY KAMONS
                                  Trial Attorney
                                  Environment^ Enforcement Section
                                  Environment and Natural Resources Division
                                  U.S. Department ofJustice
                                  P.O. Box 7611
                                  Ben Franklin Station
                                  Washington,DC 20044-7611
                                  Telephone:(202)514-5260
                                  Facsimile:(202)616-2427
                                  E-mail: Rachael.Kamons@usdoj.gov


Date                              PAULT:fflJNC
                                  Trial Attorney
                                  Environmental Defense Section
                                  Environment and Natural Resources Division
                                  U.S. Department of Justice
                                  P.O.Box 7611
                                  Ben Franklin Station
                                  Washington,DC 20044-7611
                                  Telephone:(202)514-1542
                                  Facsimile:(202)514-8865
                                  E-mail: paul.cirino@usdoj.gov




                                           51
WE HEREBY CONSENT to the entry ofthis Consent Decree in United States v. Magnolia Valley
Plantation, et a!., subject to the public notice and comment provisions of28 C.F.R. § 50.7:



FOR PLAINTIFF UNITED STATES OF AMERICA (Conrinued):


                                     BOBBY L. CHRISTINE
                                     UNITED STATES ATTORNEY




Date                                 JO^AJHAN A.PORTER
                                     Assistant United States Attorney
                                     Georgia Bar No. 725457
                                     U.S. Attorney's Office
                                     Post Office Box 8970
                                     Savannah, Georgia 31412
                                     Telephone:(912)652-4422
                                     Email: Jonathan.Porter@usdoj.gov




                                               52
WE HEREBY CONSENT to the entry ofthis Consent Decree in United States v. Magnolia Valley
Plantation, et al, subject to the public notice and comment provisions of28 C.F.R. § 50.7:



FOR PLAINTIFF UNI'I ED STATES OF AMERICA (Continued):




Date                              SUZANNE RUBINI
                                  Acting Regional Counsel
                                  Office of Regional Counsel
                                  U.S. Environmental Protection Agency
                                  Region 4
                                  61 Forsylh Street, S.W.
                                  Atlanta, Georgia 30303
                                  Telephone:(404)562-9535



Of Counsel:
MICHELE WETHERINGTON
Associate Regional Counsel
U.S. Environmental Protection Agency
Region 4
61 Forsyth Street, S.W.
Atlanta, Georgia 30303
Telephone:(404)562-9613
E-mail: wetherington.micheIe@epa.gov




                                           53
^HEREBY CONSENT to the enl^ ofthis Consent Decree in UniletlStates v. Magnolia Valley
 Plantation, et al, subject to the public notice and comment provisions of28 C.F.R.§ 50.7:

 FOR PLAINTIFF UNITED STATES OF AMERICA (Continued):

  ^I          If
 Date                                                IS, Director
                                     Water Hnfor^^ent Division
                                     Office ofCivil Enforcement
                                     Office ofEnforcement and Compliance Assurance
                                     U.S. Environmental Protection Agency
                                     1200 Pennsylvania Ave., N.W.
                                     Washington, D.C.

OfCounsel:
ANDREW CHERRY
Attorney-Advisor
Water Enforcement Division
Office of Civil Enforcement
U.S. Environmenta)Protection Agency
1200 Pennsylvania Avenue,NW
Washington, D.C. 20460
Telephone:(202)564-2589
E-mail: Cherry.Andrcw@epa.gov

KRISTIN BUTERBAUGII
Attorney-Advisor
Water Enforcement Division
Office of Civil Enforcement
U.S. Environmental Protection Agency
1200 Pennsylvania Avenue, NW
Washington, D.C. 20460
Telephone:(202)564-4479
E-maiI: Buterbaugh.Kristin@cpa.gov




                                             54
WE HEREBY CONSENT to the entry ofthis Consent Decree in United States v. Magnolia Valley
Plantation, et al, subject to the public notice and comment provisions of28 C.F.R. § 50.7:

FOR DEFENDANTS MAGNOLIA VALLEY PLANTATION, LLC, MAGNOLIA VALLEY,
LLC, MAGNOLIA HILLS,LLC:


                                  Aaron W.suiiivan;
                                  P.O. Box 1550
                                  Evans, GA 30809
                                  Telephone:(706)830-1888
                                  E-mail: aaronwsullivan@att.net




WE HEREBY CONSENT to the entry ofthis Consent Decree in United States v. Magnolia Valley
Plantation, et al., subject to the public notice and comment provisions of28 C.F.R. § 50.7:
FOR AARON W.SULLIVAN,JR. AND MAGNOLIA AFFILIATES


Dite'                              Aaron W.Sullivan, Jr
                                   P.O. Box 1550
                                  Evans, GA 30809
                                   Telephone:(706)830-1888
                                   E-mail: aaronwsullivan@att.net




                                            55
